Title: Marc Auguste Pictet to Thomas Jefferson, 14 June 1817
From: Pictet, Marc Auguste
To: Jefferson, Thomas


          
            Monsieur
             Geneve 14 Juin 1817
          
          Répondre à la lettre la plus obligeante au bout d’une année Seulement, est une négligence apparente que la distance de l’amerique Seroit loin de justifier, Si je ne pouvois au moins répliquer par les motifs dont je vais avoir lhonneur de vous rendre compte.
          Dès que Mr Terrel m’eut remis la lettre dont il etoit le porteur, je m’emprèssai de chercher à répondre à la confiance dont vous m’honoriez, en cherchant pour lui une maison, ou plutôt une famille, dans laquelle il pût Se trouver bien, à tous égards. J’eus le bonheur de réussir en la personne de Mr Maurice, Ex-maire de Geneve pendant plus de dix ans; mon ami d’enfance, et  l’un de mes collaborateurs dans le Recueil intitulé Bibliotheque universelle; c’est un homme fort considéré à Genève; Son fils ainé est maître des Requêtes au Conseil d’Etat à Paris, et le cadet, à peu près de l’age de Mr Terrel, fait les mêmes études auxquelles celui ci alloit être appelé; Made Maurice, Dame aimable et bonne, complettoit fort agréablement le ménage dans lequel j’eus le bonheur de l’introduire (Seul étranger) et  et dans lequel il a eté constamment traité comme l’un des fils de la maison, et où il Se trouvoit très heureusement placé pour apprendre le francais, parce qu’on n’y parloit point d’autre langue.
          Il chercha d’abord à Se mettre (à l’aide de leçons particulieres) en etat de Subir l’examen preâlable de belles lettres et de mathematiques nécessaire pour être admis dans l’auditoire de Philosophie, au 1er aout, (commencement de l’année academique) Il S’en tira moins mal qu’on n’auroit du l’attendre d’un jeune homme à qui Son peu de connoissance de la langue francaise avoit dû rendre le travail particulièrement difficile. Il intéressa les Professeurs par Sa persévérance à vaincre les difficultés, disposition qui l’a animé pendant tout le cours de l’année académique. Il l’a terminée au milieu de mai, par un examen très Satisfaisant, et qui lui a fait un véritable honneur, Sur les quatre parties de l’enseignement qu’il a recu, Savoir la Philose Morale, la Physique, la Botanique, et les mathematiques.
          Sa Santé n’a pas été aussi constamment bonne que nous l’aurions desiré; il etoît Souvent attaqué de maux de tête; et la pénible nouvelle de la mort d’une Sœur chérie, nouvelle qui ne lui est parvenue qu’au commencement du printems, l’a affligé au point de le forcer à interrompre Ses études pendant quelque tems
          Son Séjour chez Mr Maurice l’a mis a portée de frequenter la meilleure Societé, et de S’y former aux usages dont l’habitude est le Signe d’une education bonne et liberale. Il a pu y modifier utilement certaines idées politico-morales, dont il etoit imbu, qui peuvent etre bonnes et justes dans certaines limites, mais, que l’exagération peut rendre fausses, et quelquefois ridicules. Il n’est pas devenu un homme du monde, mais bien plus Social quil ne l’étoit; et il est revenu de quelques préventions fortes qu’il avoit apportées de Son pays, et qui n’etoient bonnes à rien qu’à diminuer le nombre de Ses amis.
          J’ignore quelles Sont Ses intentions et quelles Seront les vôtres à Son égard, monsieur; je crois qu’une Seconde année des etudes de philosophie (et c’est leur etendue ordinaire) ne pourroit que lui être fort utile; et qu’en restant placé comme il l’est il achéveroit de Se former, Sous d’autres rapports. Il a de l’esprit, de la Sagacité; mais une teinte  de Singularité, qui disparaitra peutêtre avec le tems et le frottement Social.
          Vous voyez Monsieur, que Si j’avois pris la plume plutôt, je n’aurois pu vous offrir qu’une espérance, ce qui devient aujourdhui pour vous une réalité agréable, d’après l’interét que vous voulez bien prendre à ce jeune homme qui me Semble le mériter à tous égards. Je Saisis l’occasion que veut bien m’offrir Mr Gallatin votre ambassadeur (qui va quitter Geneve, où nous l’avons possédé quelques tems) pour vous faire passer avec Sureté cette lettre.
          Mr Gallatin veut bien aussi me promettre de S’intéresser à faire connaitre en amérique le Recueil publié à Geneve pendant vingt ans (1796–1815) Sous le titre de Bibliothéque Britannique et continué depuis 18 mois Sur un plan plus etendu, Sous le titre de Bibliothéque universelle. Il ne m’appartient pas d’en faire l’eloge, vû la part considerable que je prends à Sa redaction; mais je puis avec vérité l’indiquer aux amateurs des lettres des Sciences, et des arts (y compris l’agriculture) en amerique, comme l’ouvrage francais qui pourroit le mieux les mettre, et les entretenir, au courant des progrès des connaissances en Europe; et, actuellement que les communications Sont r’ouvertes avec elle, et avec la France, en particulier, rien ne Seroit plus facile que d’etablir un mode régulier d’envoi tous les mois aux Abonnés d’amerique. Mr Warden votre ancien Consul, et encore résidant à Paris a bien voulu m’offrir d’etre l’intermediaire de ces communications, et elles Seroient en bonnes mains. Si vous daigniez Monsieur honorer de quelque intérét une entreprise litteraire dont plus de 20 ans d’existence au travers des circonstances les plus difficiles ont assez bien prouvé l’utilité, rien ne pourroit contribuer plus efficacement à la recommander dans les Etats unis. J’y ai inséré plusieurs articles d’amérique puisés dans les Transactions de vos Societés Savantes.
          
          Veuillez Monsieur agréer l’expression de la haute consideration et du dévouement respectueux avec lesquels j’ai lhonneur d’etre
          
             Monsieur Votre très humble & très obeïssant Serviteur
            M. A. Pictet ProfrPrésid. de la Soc. des Arts de Geneve,Correspondt de l’Institut de france;des Soc. Roy. de Londres et d’Edinbourg
          
         
          Editors’ Translation
          
            
              Sir
              Geneva 14 June 1817
            
            Answering a most obliging letter  after a year has passed is an apparent negligence that distance from America would be far from justifying, if I were unable to respond with reasons that I will have the honor to recount.
            As soon as Mr. Terrell gave me the letter he bore, I eagerly sought to fulfill the trust with which you honored me, by finding him a house, or rather a family, in which he could be comfortable in every respect. I was fortunate to succeed by finding Mr. Maurice, formerly mayor of Geneva for more than ten years, my childhood friend, and one of my collaborators in the compilation entitled the Bibliothèque Universelle. He is highly regarded in Geneva. His eldest son is the master of requests to the Council of State in Paris, and the youngest one, who is about the same age as Mr. Terrell, is pursuing the same line of studies as he is. Mrs. Maurice, a pleasant and good lady, very agreeably completed the household into which I had the pleasure to introduce him (and in which he was the only foreigner). In this household he was always treated as one of the sons of the family, and he was very well placed to learn French, as no other language was spoken there.
            He tried, first of all (with the help of private lessons), to prepare himself for the preliminary examinations in the humanities and mathematics that are necessary to be admitted into the philosophy lectures on 1 August (the beginning of the academic year). He did better than could have been expected of a young man whose scant knowledge of the French language must have made the work particularly difficult. The professors took an interest in him because of his perseverance in overcoming difficulties, a quality that has animated him throughout the academic year. He finished in the middle of May with a very satisfactory examination (which was a real honor) on the four parts of the curriculum, that is to say moral philosophy, physics, botany, and mathematics.
            His health has not been as consistently good as we would have wished. He has often suffered from headaches, and the painful news of the death of a beloved sister, which reached him only at the beginning of spring, so afflicted him as to force him to interrupt his studies for some time
            His stay at Mr. Maurice’s house has allowed  him to frequent the best society and become trained in the customs that are the hallmark of a good and liberal education. In this company he has been  able to  modify some of his deeply ingrained ideas about political morality, notions that can be good and just within certain limits, but which, when exaggerated, become wrong and sometimes ridiculous. He has not become a man of the world, but he is much more sociable than he used to be, and he has overcome a few strong prejudices that he had brought from his country, which could only serve to diminish the number of his friends.
            I do not know, Sir, what his plans are or what yours will be regarding him. I believe a second year studying philosophy (the customary length of these studies) could only be most useful to him, and that remaining where he is will allow him to complete his education in other respects. He is witty and wise, but with a touch of peculiarity that will perhaps disappear with time and through social contact.
            You see, Sir, that had I written earlier I would have been able to offer you only a hope, which has today become a pleasant reality for you, since you take such  an interest in this young man, who seems to me to be deserving  in every respect. I seize the opportunity of a safe conveyance of this letter through your ambassador, Mr. Gallatin (who is leaving Geneva, where we have had him for some time).
            Mr. Gallatin also willingly promises to help make known  in America the compilation that has been published in Geneva for twenty years (1796–1815) as the Bibliothèque Britannique and which has continued to be published for eighteen months on a broader basis as the Bibliothèque Universelle. It is not for me to praise  it, given the considerable part I have taken in its editing, but I can truthfully commend it to American lovers of the humanities, sciences, and arts (including agriculture) as the French publication that might best keep them informed of the progress of knowledge in Europe. Now that communications are reopened with Europe, and with France in particular, nothing could be easier than to establish regular monthly deliveries to American subscribers. Mr. Warden, your former consul, who is still residing in Paris, has kindly offered himself as an intermediary for these communications, and they will be in good hands. If you deigned, Sir, to honor with some  interest a literary enterprise that has proven to be useful for more than twenty years, under the most difficult circumstances, nothing could contribute more effectively to recommend it in the United States. I have included in it several articles from America, taken from the transactions of your learned societies.
            Please accept, Sir, the high consideration and respectful devotion with which I have the honor to be
            
               Sir, your very humble and very obedient servant
              M. A. Pictet ProfessorPresident of the Société des Arts de Genève,Correspondent of the Institut de France,and of the royal societies of London and Edinburgh
            
          
        